Citation Nr: 1202631	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from February and August 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the February 2006 rating decision, the RO, among other things, granted service connection for diabetes mellitus and assigned an initial disability rating of 20 percent, effective September 8, 2005 and denied entitlement to service connection for hypertension and PTSD.

In the August 2006 decision, the RO, among other things, denied entitlement to service connection for a bladder disability and entitlement to a TDIU.

The Veteran's initial September 2005 claim for service connection for a psychiatric disability was limited to PTSD and the RO denied the claim in the February 2006 rating decision.  The Veteran submitted a separate claim for service connection for depression in March 2006 and the claim was denied in the August 2006 rating decision. A timely notice of disagreement (NOD) as to the RO's August 2006 decision was submitted in August 2006.

In August 2007, the Veteran's representative submitted a petition to reopen the claim for service connection for PTSD and the RO denied the claim in a May 2008 rating decision as new and material evidence had not been submitted.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Court's holding in Clemons, the Board found that the Veteran's August 2006 NOD encompassed the February 2006 denial of service connection for PTSD and the Veteran did not need to submit new and material evidence as to this issue.  The issue on appeal was properly understood as a claim for service connection for a psychiatric disability, to include PTSD.

In January 2010, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus and denied entitlement to service connection for a bladder condition and hypertension, both to include as secondary to service-connected diabetes mellitus.  In addition, the Board remanded the issues of entitlement to service connection for a psychiatric disability, including PTSD, to include as secondary to service-connected diabetes mellitus and entitlement to a TDIU.  

In a March 2011 rating decision, the Appeals Management Center (AMC) granted service connection for depression secondary to service-connected diabetes mellitus, and assigned a 10 percent disability rating as of March 4, 2010.  This decision essentially granted service connection for the Veteran's current psychiatric disability regardless of the diagnosis, and was a full grant of the benefit sought on appeal.



FINDINGS OF FACT

1.  The Veteran is service-connected for: diabetes mellitus, type 2, at a 20 percent disability rating, peripheral neuropathy of the right upper extremity (dominant) at a 10 percent disability rating, peripheral neuropathy of the left upper extremity at a 10 percent disability rating, peripheral neuropathy of the left lower extremity at a 10 percent disability rating, peripheral neuropathy of the right lower extremity at a 10 percent disability rating, depression at a 10 percent disability rating and erectile dysfunction at a noncompensable (0 percent) disability rating, all associated with the Veteran's service-connected diabetes mellitus, type 2.  His combined disability rating is 60 percent, considered as one disability; as all are from a common etiology.

2.  The Veteran is has a high school education, and has worked in construction for all of his adult life.  He was last employed in 2003. 

3.  The Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for: diabetes mellitus, type 2, at a 20 percent disability rating, peripheral neuropathy of the right upper extremity (dominant) at a 10 percent disability rating, peripheral neuropathy of the left upper extremity at a 10 percent disability rating, peripheral neuropathy of the left lower extremity at a 10 percent disability rating, peripheral neuropathy of the right lower extremity at a 10 percent disability rating, depression at a 10 percent disability rating and erectile dysfunction at a noncompensable (0 percent) disability rating, all associated with the Veteran's service-connected diabetes mellitus, type 2.  His combined disability rating is 60 percent, considered as one disability, as all are from a common etiology.  38 C.F.R. § 4.16(a).  

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.

A May 2010 VA general medical examination report shows that the Veteran had worked until 2000, but that he did not remember exactly when he had stopped.  He had been employed as a carpenter for a corporation.  He had changed jobs many times over the years, but had always worked as a carpenter.  He stated that he had left his most recent position when he began having trouble staying awake, and was later diagnosed with diabetes.  He also indicated that neuropathy was interfering with his ability to his work.  

The Veteran indicated that he had numbness in his fingers, and that he dropped things.  He stated that he had difficulty grasping and holding onto objects.  He had difficulty with fine motor tasks such as holding on to a screwdriver or a hammer, or anything that he had to have a good grasp on.  He had intermittent pain, as well, with no tingling.  Occasionally his symptoms woke him.  He also reported numbness in the forefeet with occasional tingling but no pain or burning.  Overall, his balance was adequate and he used a cane for a non-service-connected knee disability. 

The Veteran was independent in his activities of daily living.  He drove and did laundry and light housework, such as vacuuming and putting away dishes.  He stated that he had difficulty reading the paper, as he had a hard time turning the pages and separating the sheets of paper.  The examiner again noted that he had difficulty doing fine motor tasks.  He was able to climb the stairs very slowly but no longer climbed ladders.  

The examiner concluded that the Veteran's diabetes itself did not preclude sedentary employment, but did preclude "physical employment," including his previous occupation.  The examiner opined that the Veteran's peripheral neuropathy, however, did preclude him from engaging in his previous employment, as well as any gainful physical or sedentary employment.  

The examiner noted it was doubtful that the Veteran's psychiatric disabilities would significantly impact the Veteran's "deemed unemployability due to his service-connected diabetes mellitus."  The examiner concluded that "if his psychiatric disorders did not affect his employment possibility, his diabetes mellitus already had significant impact and limitations on the Veteran's employability."

In a July 2011 addendum, the examiner noted that the neurological examination and indeed the neurological portion of the general medical examination indicated mild to moderate deficits in extremities on examination, with mild decrease in deep tendon reflexes and decrease in vibratory and pinprick testing in hands and feet.  Although mild, the Veteran's previous occupation in construction, requiring a great deal of fine motor skills, would be impeded by this deficit, and with the addition of his mildly positive Romberg testing, his balance would be affected and also physical work in the industry in which he was previously employed would not be possible.  

The examiner opined that, "with regard to the Veteran being precluded from sedentary work as well, this was equivocal."  The Veteran might be limited in some job functions, even in sedentary employment, if much fine motor tasks were required.  The examiner noted this might not preclude him from work, but might cause some difficulties with activities he could perform.  Therefore, her opinion rendered upon further review was "clarified" to state that the Veteran's peripheral neuropathy would not preclude sedentary work on the whole.

The VA examiner provided the only medical opinion as to whether the Veteran's service connected disabilities preclude gainful employment.  The examiner was clear that the service connected disabilities would preclude "physical employment," including his previous employment in construction.  

The examiner provided somewhat confusing and contradictory opinions as to whether the service connected disabilities would preclude sedentary employment.  The record shows; however, that the Veteran has no experience sedentary employment and there is no evidence in the record that he would be qualified for such employment.

As is noted above, this Veteran's work experience has been solely in the field of construction; he has a high school education and there is no evidence that he has training in any other field.  Due to his service-connected disabilities, the Veteran can no longer work in construction.  

VA's General Counsel has held that VA regulations provide that all Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Based on the evidence of record, and in the light of this Veteran's particular circumstances, a TDIU rating is warranted.

ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


